       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 1 of 14



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM A. CHAMBERS, et al.,

                                    Plaintiffs,

      v.                                            Case No. 3:18-cv-00437

CHESAPEAKE APPALACHIA L.L.C. and                    (Judge A. Richard Caputo)
EQUINOR USA ONSHORE PROPERTIES,
INC.,

                                  Defendants.


        STIPULATED AND AGREED CONFIDENTIALITY ORDER


      WHEREAS, Plaintiffs and Defendants Chesapeake Appalachia L.L.C.

(“Chesapeake”) and Equinor USA Onshore Properties, Inc. (“EOP”) (together,

“the Parties”) anticipate that the documents and deposition testimony that will be

produced during discovery, including that of third parties, possibly include trade

secret and other nonpublic technical, commercial, financial, personal, and business

information, including confidential information of third parties, the disclosure of

which could result in harm that may be significant to the producing party’s

business and its competitive position, and for which there exists a good-faith claim

of protection from disclosure under Pansy v. Borough of Stroudsburg, 23 F.3d 772

(3d Cir. 1994), and other applicable federal law.
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 2 of 14



      NOW, THEREFORE, the Parties stipulate and agree to abide by the

following Stipulated and Agreed Confidentiality Order (“Confidentiality Order”)

to govern the use of documents and testimony obtained during the above captioned

lawsuit (“the Lawsuit”). It is agreed among the Parties as follows:

      1.     Proceedings and Information Governed. The terms and conditions of

this Protective Order shall govern the production, handling, and filing of all

information, documents,1 testimony, or other things that are subject to discovery in

this action (collectively, “Discovery Materials”) that contain proprietary,

confidential, trade secret, or commercially sensitive information, as well as any

copies, excerpts, summaries, derivations or compilations of any of the foregoing

contained in any pleadings, reports, discovery responses, correspondence,

documents or things.

      2.     As used herein, “Producing Party” shall refer to any party, including

third parties to this action as well as non-parties, who discloses and/or produces

any Discovery Materials in this action. “Receiving Party” shall refer to any party

that receives Discovery Materials from a Producing Party in this action.



1
  The term “document” shall be defined to the broadest extent permitted by law.
Without limitation, “document” includes: papers, contracts, notes, memoranda,
correspondence, letters, statements, invoices, reports, data, studies, records,
photographs, diaries, tapes, e-mail, and all other written, printed, recorded, or other
tangible matter, whether in paper or electronic form.


                                          2
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 3 of 14



      3.     If a Producing Party determines in good faith that Discovery

Materials contain or reflect information received in confidence from third parties,

and/or confidential research, development, or commercial information for which

there exists a good-faith claim of protection from disclosure under Pansy v.

Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994), and other applicable federal

law, as well as other documents that discuss, incorporate, or refer to the content of

such Discovery Materials, including, but not limited to, any copies, duplicates,

extracts, summaries, or descriptions of such Discovery Materials. (“Confidential

Information”), the Producing Party may designate such Discovery Materials for

protection under this Order by stamping, placing, or affixing on such Discovery

Materials in a manner, which will not interfere with its legibility, the word

“CONFIDENTIAL.” Such legend shall be marked on every page or thing for

which protection under the designation is sought, or by any other method agreed

to in writing by counsel for the Producing Party and Receiving Party.

      4.     Confidential Information does not include (and this Confidentiality

Order does not apply to) information that is or becomes generally and publicly

known through no violation of this Confidentiality Order or any other agreement

or requirement of confidentiality.

      5.     Inadvertent Disclosure of Confidential Information. Inadvertent or

unintentional disclosure of Confidential Information during the course of the


                                          3
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 4 of 14



Lawsuit, without designating it as Confidential Information at the time of

disclosure, shall not be deemed a waiver by the Producing Party in whole or in

part of a claim that disclosed Information is Confidential Information, provided

that such Information is so designated in writing to the Receiving Party within a

reasonable time after learning of the inadvertent or unintentional disclosure.

      6.     Testimony. Testimony submitted via submission of a written

statement containing Confidential Information may, in good faith, be designated

by any Party as Confidential in whole or in part. To the extent any testimony is

recorded, it may be designated as Confidential on the record or within a

reasonable time after receiving the transcript of any such recording.

      7.     Challenges to Designations. In the event that a party has an objection

to a Confidential designation, or believes that it is necessary to disclose designated

information to persons other than those permitted by this Confidentiality Order,

and if dispute regarding the designation cannot be resolved by agreement, the

objecting party may make an appropriate application to the Court requesting that

the material be excluded from the provisions of this Confidentiality Order or be

available to specified other persons. The Producing Party that designated the

material Confidential shall have the burden of establishing the confidential nature

of the material pursuant to Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir.

1994). Until the Court rules on the challenge, the material shall be treated


                                          4
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 5 of 14



pursuant to the Confidential designation given to it. A Receiving Party shall not

be obligated to challenge the propriety of a designation at the time it is made, and

the failure to do so shall not preclude a subsequent challenge thereto or constitute

a waiver or agreement or be argued to be an admission that the designation is in

fact appropriate.

      8.     Maintenance of Information. It is the responsibility of counsel for

each Party to maintain materials designated Confidential in a secure manner and

appropriately identified so as to allow access to such Confidential Information

only to such persons and under such terms as is permitted under this

Confidentiality Order. Counsel is responsible for employing reasonable measures

to control unauthorized access to and use, distribution, and duplication of

Confidential Information, consistent with this Confidentiality Order.

      9.     Use and Disclosure of and Access to Information. Discovery

Materials designated Confidential may be used by a Receiving Party for purposes

of the above captioned Lawsuit only and may not be used for any other purpose or

proceeding, or shared with any other parties or counsel therein. Except as

otherwise specifically provided herein, access to and disclosure of Confidential

Information shall be limited to:

             (a)    The Parties, including the Parties’ current and former

employees and their counsel (if any);

                                          5
        Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 6 of 14



             (b)    Attorneys for each Party (whether outside counsel or in-house

counsel) and their paralegals, administrative assistants, secretaries, clerical,

administrative, and support staff, other than outside consultants and experts

referred to below, who are retained by such attorneys or Parties in connection with

any work they perform on behalf of a Party with respect to this Lawsuit;

             (c)    Subject to paragraph __ below, consultants and testifying or

consulting experts retained by the Receiving Party in the Lawsuit. Such outside

consultants and experts shall agree to be bound by this Confidentiality Order to the

same extent as if they were a Party hereto and shall not use the Producing Party’s

Confidential Information for (i) the benefit of the Receiving Party, other than in

connection with this Lawsuit; or (ii) the benefit of any other persons or

corporations;

             (d)    A witness giving testimony in this Lawsuit where the

Confidential Material itself indicates, or the Receiving Party otherwise has reason

to believe, that the witness was the author, addressee, or recipient of the document;

             (e)    Any court reporters and videographers used in the Lawsuit and

their support staff; and

             (f)    Any other person that the Parties agree to in writing, and who

shall agree in writing to be bound by this Confidentiality Order to the same extent

as if they were a Party hereto.



                                          6
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 7 of 14



      10.    Agreement to Abide by Confidentiality Order. Execution of this

Confidentiality Order by undersigned counsel shall constitute a representation that

all persons listed in paragraph 9(b) above for whom such counsel is responsible (or

who are reasonably within such counsel’s control subject to counsel’s obligation to

take reasonable measures to control the unauthorized access to and use,

distribution and duplication of Confidential Information hereunder) shall observe

this Confidentiality Order. Moreover, none of the individuals listed in paragraph

9(a) and (e) will be required to provide a written acknowledgment of this

Confidentiality Order. However, counsel will work in good faith to provide notice

of this Confidentiality Order to any of the individuals listed in paragraph 9(a) and

(e) who may receive Confidential Information.

      11.    Confidentiality Agreement. With regard to those individuals

identified in paragraph 9(c), prior to disclosing or providing Confidential

Information to such persons, the Party providing the Confidential Information shall

first provide a copy of this Confidentiality Order to such persons, who shall read

and be fully familiar with their obligations to comply with this Confidentiality

Order. Before such persons may have access to or review any Confidential

Information, he or she must sign a copy of the Confidentiality Agreement attached

hereto as Exhibit A.




                                          7
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 8 of 14



      12.    Nonparty Information. The existence of this Confidentiality Order

must be disclosed to any person or entity producing Discovery Material in the

Lawsuit who/which may reasonably be expected to desire confidential treatment

for Confidential Information in such Discovery Materials. Any such person or

entity may, in good faith, designate Discovery Materials as Confidential

Information pursuant to this Confidentiality Order and the requirements of Pansy

v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994), and any such designated

Confidential Information will be protected subject to the terms of this

Confidentiality Order.

      13.    No Prejudice. Producing or receiving Confidential Information or

otherwise complying with this Confidentiality Order will not: (a) prejudice the

rights of a Party to object to the production of Discovery Materials; (b) prejudice

the rights of a Party to seek a determination that particular Discovery Materials be

produced; (c) prejudice the rights of a Party to apply for further confidentiality or

protective orders; or (d) prevent the Parties from agreeing in writing to alter or

waive the provisions or protections provided by this Confidentiality Order with

respect to any particular Discovery Materials among themselves.

      14.    In the event that one or more documents subject to the attorney-client

privilege, the work-product doctrine, and/or any other applicable privilege or

doctrine are inadvertently produced, the Receiving Party shall, upon written


                                           8
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 9 of 14



request from the Producing Party, immediately return such documents and any

copies to the Producing Party, and provide a certification that all electronic copies

in the Receiving Party’s possession, custody, or control have been destroyed.

      15.    Return or Destruction of Confidential Information. Within sixty (60)

days of final termination of the Lawsuit, including exhaustion of all actions to

enforce the judgment or appeals relating thereto, or within sixty (60) days after

dismissal pursuant to a settlement agreement or otherwise, each Party and other

persons subject to the terms of this Confidentiality Order shall be under an

obligation to collect and return all of the following Information obtained from the

other Parties: (a) Confidential Information, (b) all copies of Confidential

Information, and (c) all notes made therefrom or summaries thereof; provided,

however, that any Party may retain, subject to the terms of this Confidentiality

Order, one copy of any Confidential Information that was filed with the Court or

admitted into evidence. Alternatively, each Party and other persons subject to the

terms of this Confidentiality Order shall certify in writing that all Confidential

Information, copies thereof, and notes made therefrom or summaries thereof have

been destroyed.

      16.    Survival. All obligations and duties arising under this Confidentiality

Order shall survive the termination of the Lawsuit. The Court retains jurisdiction

indefinitely over the Parties and any persons provided access to Confidential


                                           9
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 10 of 14



Information under the terms of this Confidentiality Order with respect to any

dispute over the improper use of such Confidential Information.

      17.    Amendment. This Confidentiality Order and any provisions hereof

may be changed, waived, amended, or modified only by further Order of the Court

or, if among themselves, agreement of the Parties in writing, and is without

prejudice to the rights of any Party to move for relief from any of its provisions.

      18.    Third Party Disclosure Requests. If a Party is served with a subpoena

or other process, or is required to fulfill a disclosure obligation that requires the

production or disclosure, for some purpose other than the Lawsuit, of Confidential

Information of Parties or Non-Parties other than itself, that Party shall notify the

Producing Party as soon as practicable and, if the Producing Party so requests,

shall take reasonable steps to allow the Producing Party time to oppose the

subpoena, process, discovery request or disclosure obligation, provided that in no

event must a Party take any action that would violate any court order or expose it

to a risk of court sanctions.


s/Robert L. Theriot (pro hac vice)           s/Arleigh P. Helfer III
LISKOW & LEWIS                               Ira Neil Richards (PA 50879)
1001 Fannin Street                           Arleigh P. Helfer III (PA 84427)
Suite 1800                                   SCHNADER HARRISON SEGAL &
Houston, Texas 77002                         LEWIS LLP
(713) 651-2957                               1600 Market Street, Suite 3600
                                             Philadelphia, PA 19103
Counsel for Equinor USA Onshore              (215) 751-2000

                                           10
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 11 of 14



Properties, Inc.                       Aaron D. Hovan (PA 308412)
                                       John J. Hovan (PA 8486)
s/Daniel T. Donovan (pro hac vice)     Law Offices of John J. Hovan
KIRKLAND & ELLIS LLP                   154 Warren Street
1301 Pennsylvania Avenue, N.W.         Tunkhannock, PA 18657
Washington, D.C. 20004                 (570) 836-3121
(202) 389-5174
                                       Counsel for Plaintiffs
Counsel for Chesapeake Appalachia
L.L.C.


DATED: January 15, 2020


SO ORDERED, this _____ day of ______________, 2020



Hon. A. Richard Caputo
United States District Court




                                     11
Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 12 of 14




           EXHIBIT A
       Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 13 of 14



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM A. CHAMBERS, et al.,

                                    Plaintiffs,

      v.                                             Case No. 3:18-cv-00437

CHESAPEAKE APPALACHIA L.L.C. and                     (Judge A. Richard Caputo)
EQUINOR USA ONSHORE PROPERTIES,
INC.,

                                  Defendants.


                 ACKNOWLEDGMENT OF STIPULATED
                AND AGREED CONFIDENTIALITY ORDER
      I, _______________________________________, declare as follows:

      1.    I have read the terms of the Stipulated and Agreed Confidentiality

Order (“Confidentiality Order”) entered in the above-captioned action and agree to

comply with and be bound by the terms and conditions of the Confidentiality Order

unless and until they are modified by further order of the Court. More specifically,

I will treat any Confidential Information provided to me as confidential and will

not disclose any such information to anyone other than persons permitted to see

such information under the Confidentiality Order. Further, I will not use such

Confidential Information for any purpose other than in connection with this action,

and will return all Confidential Information provided to me as well as those

materials generated by me containing Confidential Information to counsel for the
         Case 3:18-cv-00437-ARC Document 60 Filed 01/15/20 Page 14 of 14



party with which I am affiliated or to counsel for the producing party at the

conclusion of this action.

      2.      I consent to the jurisdiction of the United States District Court for the

Middle District of Pennsylvania for purposes of enforcing the Confidentiality

Order.

      I declare under penalty of perjury that the foregoing is true and correct.



Date: _____________________              _________________________________
                                         Signature




                                           2
